     Case 1:18-cr-00328-KPF Document 446 Filed 04/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               v.                                    No. S1 18 Cr. 328 (KPF)

ANILESH AHUJA, a/k/a “Neil,” and
JEREMY SHOR,

                        Defendants.


                                   NOTICE OF MOTION

               PLEASE TAKE NOTICE THAT, upon the accompanying memorandum

of law, together with the attached exhibits, defendants Anilesh Ahuja and Jeremy Shor,

through counsel, move this Court, before the Honorable Katherine Polk Failla, United

States District Judge for the Southern District of New York, at the United States

Courthouse, 40 Foley Square, New York, New York, for an order dismissing the

indictment with prejudice, or, in the alternative, a new trial, as detailed in the attached

memorandum of law, and for such other relief as the Court may deem just and proper.

                                                                Respectfully submitted,


 Dated: April 2, 2021                            PAUL, WEISS, RIFKIND, WHARTON
                                                 & GARRISON LLP

                                                 /s/ Roberto Finzi___________________
                                                 Roberto Finzi
                                                 Richard C. Tarlowe
                                                 1285 Avenue of the Americas
                                                 New York, New York 10019-6064
                                                 T: 212-373-3000
                                                 rfinzi@paulweiss.com
Case 1:18-cr-00328-KPF Document 446 Filed 04/02/21 Page 2 of 2




                                   KIRKLAND & ELLIS LLP
                                   John P. Del Monaco
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   T: 212-446-4800
                                   Attorneys for Anilesh Ahuja


                                   WEDDLE LAW PLLC
                                   Justin S. Weddle
                                   Julia I. Catania
                                   250 West 55th Street, Floor 30
                                   New York, New York 11226
                                   T: 212-997-5518
                                   Attorneys for Jeremy Shor




                               2
